Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F/A (Mark One) Registration Statement Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934. or X Annual Report Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 for the Fiscal Year Ended December 31, 2006. or Transition Report Pursuant to Section 13 OR 15(d) of the Securities Exchange Act pf 1934. For the transition period from to . . Commission file number 000-52145 Black Diamond Holdings Corporation (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English) Business Corporations Act (British Columbia) (Jurisdiction of incorporation or organization) Suite 600, 595 Hornby Street, Vancouver, BC, Canada, V6C 2E8 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Stock, without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. (Title of Class) Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: 13,577,223 at December 31, 2006 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes _ X _No If this report is an annual or transition report, indicate by check mark if the registrant is not required to filed reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934Yes X No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) X Yes _ No; and (2) has been subject to such filing requirements for the past 90 days. X Yes No. Indicate which financial statement item the registrant elects to follow: X Item 17 Item 18. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer _ X _ If this is an annual report, indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X No 2 Black Diamond Holdings Corporation Table of Contents Page No. Part I Item 1. Identity of Directors, Senior Management and Advisors 5 Item 2. Offer Statistics and Expected Timetable 5 Item 3. Key Information 5 Item 4. Information on the Company 11 Item 5. Operating and Financial Review and Prospects 15 Item 6. Directors, Senior Management and Employees 18 Item 7. Major Shareholders and Related Party Transactions 21 Item 8. Financial Information 21 Item 9. The Offer and Listing 22 Item 10. Additional Information. 23 Item 11. Quantitative and Qualitative Disclosures About Market Risk 30 Item 12. Description of Securities Other Than Equity Securities 30 Part II Item 13. Defaults, Dividend Arrearages and Delinquencies 31 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 31 Item 15 Controls and Procedures 31 Item 16 [Reserved by SEC] 31 Item 16A Audit Committee Financial Expert 31 Item 16B Code of Ethics 31 Item 16C Principal Accountant Fees and Services 31 Item 16D Exemptions from the Listing Standards for Audit Committees 31 Item 16E Purchases of Equity Securities by the Issuer and Affiliated Purchasers 31 3 Part III Item 17. Financial Statements 31 Item 18. Financial Statements 31 Item 19. Exhibits 31 Signatures 32 4 PART I Introduction . Black Diamond Holdings Corporation (together with its subsidiaries, referred to as Black Diamond, Company, we, our or us), a British Columbia corporation organized in 2000, distributes adult beverages (wine and spirit products) in Canada and the United States. Historically, we have sold most of our products, as a distributor, in Canada (British Columbia and Alberta), and a small amount has been sold in New York. We are now implementing a business plan to produce and market our private label of Liberty Valley tm wine products in the United States. Item 1. Identity of Directors, Senior Management and Advisors . The president of the Company is Bradley J. Moynes, Suite 600, 595 Hornby Street, Vancouver, BC, Canada, V6C 2E8; and the chief financial officer of the Company is Brian Cameron, 12538 - 52A Avenue, Surrey, British Columbia, V3X 3K3. See Item 6 for further information. The Companys audit firm is Watson Dauphinee & Masuch, Suite 420, 1501 West Broadway, Vancouver, British Columbia V6J 4Z6. For further information, see Item 16C and the financial statements under Item 8. Item 2. Offer Statistics and Expected Timetable . Not applicable. Item 3. Key Information . A. Selected Financial Data . The following selected information should be read in conjunction with the Companys financial statements, and notes, filed with this Form 20-F. This information, and all other financial information in this Form 20-F, is stated in Canadian dollars unless otherwise noted. The financial information is presented on the basis of generally accepted accounting principles in Canada. With respect to the Companys financial statements, there are no material differences from applying these principles compared to applying United States generally accepted accounting principles. Please see note 15. Selected Consolidated Financial and Operating Data Year Ended December 31 Operating Data 2006 2005 2004 Sales - gross profit, net of cost of sales $ 3,204 $ 36,176 $ 123,516 Operating profit 73,563 (Loss) for the year (440,672) (273,567) (118,432) (Loss) per common share  basic and diluted (0.04) (0.028) (0.01) Weighted average number of shares outstanding 12,109,393 9,629,693 9,168,780 At At Balance Sheet Data December December 31, 2006 31, 2005 Current assets 113,145 55,517 Current liabilities 269,931 194,375 Total assets 113,145 55,517 Share capital 1,025,342 599,198 Accumulated Shareholders deficit (1,390,984) (950,312) Dividends per common share -0- -0- 5 Exchange Rates The Companys financial statements are stated in Canadian dollars. Due to the fact that the Company is a Canadian corporation and has done all of its business in the last three fiscal years in Canadian dollars, this item is not applicable for this Form 20-F registration statement. The Company had a loss on foreign exchange of $(8,565) in 2006 and realized a gain on foreign exchange of $6,817 in 2005 respectively, and a gain of $27,931 in 2004. These gains, and the loss, were due to currency swings between the Canadian and United States dollar. We believe that these amounts are not sufficiently large in the context of the Companys operations to require presentation of exchange rates during the three years. In this Form 20-F, references to dollars, $ or Cdn$ are to Canadian dollars, unless otherwise specified. Reference to US$ refers to United States dollars. The Bank of Canada closing exchange rate on Dec. 31, 2006 was Cdn$0.8581 per US$1.00. B. Capitalization and Indebtedness The following table sets forth our capitalization as of December 31, 2006, using: 13,577,223 shares outstanding on an actual basis; and 14,077,223 shares outstanding on an as adjusted basis to reflect changes through May 31, 2007. You should read this information together with our consolidated financial statements, including the related notes, and Item 5, Operating and Financial Review and Prospects. December 31, 2006 Actual As Adjusted Cash and cash equivalents $23,283 $72,546 Long-term obligations, less current portion $199,456 $199,456 Shareholders deficiency Share capital, without par value, 13,577,223 shares outstanding, actual; 14,077,223 shares as adjusted $1,025,342 $1,134,692 Accumulated deficit $(1,390,984) $(1,465,984) Shareholders deficiency $(356,242) $(331,292) Total Capitalization (long-term debt plus shareholders deficiency) $(156,786) $(131,836) As adjusted information is presented as of May 31, 2007; as adjusted shares and shareholders deficit excludes 500,000 common shares issuable upon the exercise of warrants outstanding as of May 31, 2008, with an exercise price of $0.40 per share. 6 C. Reasons for The Offer and Use of Proceeds . Not applicable. D. Forward Looking-Statements and Risk Factors . Forward-looking Statements . In this document, we are showing you a picture which is part historical (events which have happened) and part predictive (events which we believe will happen). Except for the historical information, all of the information in this document make up "forward looking" statements. Specifically, all statements (other than statements of historical fact) regarding our financial position, business strategy and plans and objectives are forward-looking statements. These forward-looking statements are based on the beliefs of management, as well as assumptions made by and information currently available to management. These statements involve known and unknown risks, including the risks resulting from economic and market conditions, accurately forecasting operating and capital expenditures and capital needs, successful anticipation of competition which may not yet be fully developed, and other business conditions. Our use of the words "anticipate", "believe", "estimate", "expect", "may", "will", "continue" and "intend", and similar words or phrases, are intended to identify forward-looking statements (also known as "cautionary statements"). These statements reflect our current views with respect to future events. They are subject to the realization in fact of assumptions, but what we now believe will occur may turn out to be inaccurate or incomplete. We cannot assure you that our expectations will prove to be correct. Actual operating results and financial performance may prove to be very different from what we now predict or anticipate. The "risk factors" below specifically address all of the factors now identifiable by us that may influence future operating results and financial performance. 7 Risk Factors . Risks Related to the Business We have a history of operating losses and need additional capital to implement our business plan . For the year ended December 31, 2006, we recorded a net loss of $ 440,672 from operations. The financial statements have been prepared using Canadian generally accepted accounting principles applicable to a going concern. However, as shown in note 1 to the financial statements, our ability to continue operations is uncertain. We will need additional capital to fully implement our business plan of selling the Liberty Valley TM product line to United States consumers. The working capital deficit at December 31, 2006 was $165,686 (approximately $170,000 at May 31, 2007). Historically, we have met working capital needs primarily by selling equity to Canadian residents, and from loans (including loans from relatives of principal shareholders). We are estimating that at least $500,000 will be needed to begin an active marketing campaign for the Liberty Valley TM wines, produce the products in anticipation of sales, and pay general and administrative costs pending receipt of revenues from selling the product. A full implementation of our business plan for the Liberty Valley product line will be delayed until the necessary capital is raised. We are seeking sources of equity capital, but there are no agreements in place as of the date this Form 20-F is filed. See Item 5, Operating and Financial Review and Prospects. We are dependent on three officers to run our business, and may not be able to recruit and retain the key personnel needed to build and run a large wine marketing organization . We are dependent on our president Bradley J. Moynes, vice president James Robert Moynes, and chief financial officer Brian Cameron, to run our business at the present time. As we begin a large marketing campaign for the Liberty Valley tm portfolio, we will have to recruit personnel with experience in adult beverage marketing. The Company is early stage, so we may not be able to successfully attract and retain such persons. The Company may not be able to effectively compete in the adult beverage production and sales market . We have distributed wine and spirit products in Canada and the United States previously. Our new business plan is to introduce and sell our own branded Liberty Valley tm wines portfolio in the United States. The premium table wine industry is intensely competitive and highly fragmented. There are approximately 3,700 wineries in the United States alone; the largest sell wine under their proprietary labels and are vertically integrated with their own vineyards, and supplement their grape inventory through contracts with independent producers. Other wineries bottle wine for various private label distributors. Our products may compete in the premium wine market segments with many other premium domestic, and foreign, wines. Our wines may also compete with popular-priced generic wines and with other alcoholic and, to a lesser degree, non-alcoholic beverages, for shelf space in retail stores and for marketing focus by independent distributors, most of whom carry extensive brand portfolios. Being a fairly new and smaller company than many of our competitors who have greater financial, technical, marketing and public relations resources than we presently have, may put us at a disadvantage. We may be unable to compete successfully against other producers. We may not be able to establish and maintain an effective distribution network in the United States . The success of the Liberty Valley tm product line will depend first on setting up distribution agreements with established beverage distributors who will market the wines to their retail outlet and restaurant customers; and second, on consumers buying the products. Presently, we are in negotiations with two large distributors but 8 final terms have not been agreed upon. We expect the distributors we appoint to resell the products principally to retail outlets including grocery stores, package liquor stores, club and discount stores, and restaurants. The replacement or poor performance of a distributor, or an inability to collect accounts receivable, could materially and adversely affect the Companys results of operations and financial condition.
